DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 10/12/21, are acknowledged.
	Claim 1 has been amended.
	Claims 157-164 have been added.
	Claims 1-4, 30, 81, 94-95, 115, 155, and 157-164 are pending.
Claims 30, 81, 94-95, 115, and 155 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
     	Claims 1-4 and 157-164 are being acted upon.

The previous grounds of rejection are withdrawn in view of Applicant’s claim amendments.

The following are new grounds of rejection necessitated by Applicant’s amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 160 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 160 is indefinite in the recitation of valine to phenylalanine substitution at position 381 MtbHsp70.  Reference to an amino acid position in the absence of a SEQ 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 158-159, 161-164 is/are rejected under 35 U.S.C. 103 as obvious over Yuan et al., 2014, in view of Dhodapkar et al., 2002 (both of record) and Bayry et al., 2008.
	Yuan et al. teach a method of producing activated dendritic cells comprising incubating dendritic cells in the presence of cancer/tumor cells and a fusion protein (see pages 11-12 and Fig. 5, in particular).  Yuan et al. teach that the fusion protein comprises a heat shock protein and an scFV that binds to mesothelin antigen on the cancer cell (see abstract and page 10, in particular).  Yuan et al. teach that the dendritic cells are expanded in the presence of GM-CSF (see page 11 in particular). Yuan et al. teach MTBHsp70 as the heat shock protein (see page 2, in particular). Yuan et al. teach that the dendritic cells express CD40 receptor and that they take and present (i.e. display) antigens from the cancer cells (see Fig. 4-5, and page 9, in particular).   Yuan et al. also teach using said dendritic cells to activate T cells in DC/T cell co-culture (see page 12, in particular).   Yuan et al. teach that the scFV/HSP binds to mesothelin expressed on mesothelioma tumor cells and ovarian tumor cells, and selecting between mesothelioma or ovarian tumor cells that express mesothelin for co-culture with the dendritic cells would be obvious and routine (see page 4, in particular).  

Dhodapkar et al. teach a similar method of producing activated dendritic cells, wherein dendritic cells are incubated with cancer cells and an antibody that binds to the cancer cells, such that antigens from the cancer cells are delivered to the dendritic cells for presentation to T cells.  Dhodapkar et al. teach that subsequent to incubation with said cancer cells/antibodies, the dendritic cells can be purified using anti-CD11c antibody to separate the dendritic cells from cancer cells (see page 126 and page 129, in particular).  Dhodapkar et al. teach that doing so removes contaminating cells and can be used when evaluating T cell responses to the dendritic cells (see page 129, in particular). Dhodapkar teach that the method is an effective strategy for antigen loading of dendritic cells for DC immunotherapy and generate of tumor specific T cells for adoptive transfer, since it loads dendritic cells with multiple tumor specific epitopes (see page 132, in particular). 
Bayry et al. teaches that CCR4 antagonists when added to DC- T cell co cultures can boost DC mediated T cell proliferation. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to purify and isolate the dendritic cells, as taught by Dhodapkar et al., in the method of activating dendritic cells of Yuan et al. The ordinary artisan would be motivated to do so since Dhodapkar teaches that doing so can remove contaminating cells when preparing the dendritic cells for T cell stimulation. Additionally, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a CCR4 antagonist to the DC for T cell stimulation in the method of Yuan et al., since Bayry et al. teach that doing so can boost DC mediated T cell proliferation. The instant specification discloses that high concentrations of chemokines can have chemorepellant effects, and that anti chemorepellant agents include any agents that inhibit chemokine and/or chemokine receptor dimerization, and that anti-chemorepellant also encompass agents that inhibit binding of chemokines to a target receptor (see paragraphs 136-139).  Thus, the CCR4 antagonist of Bayry et al. can be considered an anti-chemo repellent agent.   

Claim 160 is rejected under 35 U.S.C. 103(a) as being unpatentable Yuan et al., 2014, Dhodapkar et al., 2002 and Bayry et al., 2008., as applied to claims 1-4, 158-159, 161-164 and further in view of MacAry et al., 2004 or Zeng et al., March 2016 (of record). 
The combined teachings of Yuan et al., 2014, Dhodapkar et al., 2002 and Bayry are discussed above.  
They do not teach a HSP70 with a mutation of valine to phenylalanine. 
 MacAry et al. teach HSP70 with a mutation of V410F which still maintains function in activating dendritic cells, but abolishes oligomerization of HSP70 (this appears to correspond to amino acid residue 381 of the present claims, see pages 103-104, in particular). 
Zeng et al. teach mesothelin scFV-MtbHSP70 fusion proteins wherein the HSP comprises a V381F mutation to prevent irrelevant peptide binding. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the teachings of MacAry or Zeng to the HSP/scFv proteins of Yuan in the method made obvious above.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since MacAry teach HSP70 with a mutation of V410F which still maintains function in activating dendritic cells, but abolishes oligemerization of HSP70, or because Zeng teach that said mutation prevents irrelevant peptide binding.

Claim 157 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kabashima et al. teach contacting dendritic cells with CXCR4 antagonist 4F-Benzoyl-TNI4003 (it is noted that AMD3100 as recited in claim 157 is also a CXCR4 antagonist). However, the reference teaches that doing so decreases the . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644